                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                    DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                    DATE FILED: 11/14/2019
 -------------------------------------------------------------- X
 NIKOLA HAMILTON, individually and on behalf :
 of others similarly situated;                                  :
                                                                :
                                              Plaintiff,        :   19-CV-9311 (VEC)
                                                                :
                            -against-                           :         ORDER
                                                                :
 TALIA'S RESTAURANT GROUP, LLC, DOING :
 BUSINESS AS TALIA’S STEAKHOUSE;                                :
 EPHRAIM NAGAR;                                                 :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- :
                                                                X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on November 14, 2019, Plaintiff filed a notice of dismissal without prejudice

pursuant to Rule 41 against all defendants, Dkt. 6 and

        WHEREAS the Second Circuit has left open for future decision whether an FLSA case

may be settled without Court or DOL approval and dismissed without prejudice pursuant to

Federal Rule of Civil Procedure 41(a)(1)(A), see id. at 201 n.2 (“[W]e leave for another day the

question of whether parties may settle [FLSA] cases without court approval . . . by entering into

a Rule 41(a)(1)(A) stipulation without prejudice.”);

        IT IS HEREBY ORDERED that by November 22, 2019, Plaintiff’s counsel must file an

affirmation (1) stating that the Plaintiff has been clearly advised that the settlement of this case

does not preclude him from filing another lawsuit against the same Defendants and (2) affirming

that there is no settlement agreement between the parties that contains a release of the

Defendants from liability. See, e.g., Elfenbein v. Gulf & W. Indus., Inc., 590 F.2d 445, 449 (2d

Cir. 1978) (per curiam) (“[A] dismissal without prejudice permits a new action (assuming the
statute of limitations has not run) without regard to Res judicata principles.” (quoting Rinieri v.

News Syndicate Co., 395 F.2d 818, 821 (2d Cir. 1967))). The parties are warned that this form of

resolution runs the risk that the case may be reopened in the future.

       IT IS FURTHER ORDERED that, if a settlement agreement releasing Defendants from

liability has been reached, then the parties must submit that proposed settlement to the Court,

along with a letter seeking approval of the settlement, no later than November 22, 2019.

       If no letter or stipulation is filed by November 22, 2019, a conference shall be held on

December 6, 2019, at 10:00 a.m. in Courtroom 443 of the Thurgood Marshall Courthouse, 40

Foley Square, New York, New York 10007.



SO ORDERED.


Date: November 14, 2019                               _________________________________
      New York, NY                                          VALERIE CAPRONI
                                                            United States District Judge




                                                  2
